Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing submitted on 10/13/2020 is considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and  11-20, are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Mohammad et al.(US 2018/0190282 A1).

Regarding Claims , 14, and 20, Mohammad et al. teach:  A method comprising ([0005] In one example, the disclosure describes a vehicle including an interface device configured to receive a spoken command to identify an in-cabin vehicle zone of two or more in-cabin vehicle zones of the vehicle and to receive background audio data concurrently with a portion of the spoken command. The vehicle further includes an in-cabin vehicle control unit, coupled to the interface device, the in-cabin vehicle control unit being configured to separate the background audio data from the spoken command and to select which in-cabin vehicle zone of the two or more in-cabin vehicle zones is identified by the spoken command.): receiving a voice signal through a microphone array for a plurality of regions in a vehicle ([0036] As further shown in the example of FIG. 1, the vehicle 10 may include an interface device 22, multiple zone microphones 28, and one or more functional units 26. In some examples, interface device may include one or more microphones that are configured to capture audio data of spoken commands provided by occupants of vehicle 10. For instance, the interface device 22 may overlap with the zone microphones 28, to the extent that the interface device 22 includes a driver zone microphone or pilot zone microphone or other microphones positioned in various in-cabin vehicle zones of vehicle 10. [0042] The zone microphones 28 of the vehicle 10 may represent a microphone array, with at least one microphone positioned in each in-cabin vehicle zone of a cabin of the vehicle 10, where each in-cabin vehicle zone represents an area that typically seats or otherwise accommodates a single occupant. Each of the zone microphones 28 may represent a data-input component or a combination of data-input components configured to capture audio data or a combination of audio data and directional information (such as an EigenMike® microphone). [0051] As such, in one example, the vehicle 10 may represent a vehicle comprising an interface device 22 configured to receive a spoken command to identify an in-cabin vehicle zone of two or more in-cabin vehicle zones of the vehicle 10 and to receive background audio data concurrently with a portion of the spoken command.); generating at least one cluster (i.e. driver zone, passenger zone etc.) based on acoustic characteristics of a plurality of voice signals (zone specific voice or command); selecting a cluster associated with the received voice signal among the plurality of voice signals in a specific direction, wherein the cluster is selected among the at least one cluster, and extracting information from the received voice signal included in the selected cluster; and generating a control signal corresponding to the extracted information ([0053] For instance, the processing circuitry 12 may implement beamforming to determine the directionality of audio data received from various speakers positioned within the cabin of the vehicle 10, and may leverage the directionality information to identify the background audio data when received concurrently with the spoken command. In turn, the processing circuitry 12 may linearly remove the background audio data from the spoken command, based on the directional information observed with respect to the background audio data. [0054] In the example of FIG. 2A, the vehicle 10 is divided into four in-cabin vehicle zones 32-36. Individually, the four in-cabin vehicle zones 30-36 include a driver zone 30, a front passenger zone 32, a back-right zone 34, and a back-left zone 36. [0065] FIG. 2E illustrates an example of the vehicle 10, in which the processing circuitry 12 may process voice commands from multiple in-cabin vehicle zones simultaneously. [0057] In some examples, the processing circuitry 12 may control the functional unit(s) 26 using spoken commands received from the zone microphones 28 of multiple zones of the in-cabin vehicle zones 30-36. As one example, the processing circuitry may control the functional unit(s) 26 using spoken commands received at the zone microphone 28A of the driver zone 30 at all times, in addition to spoken commands received at any of zone microphones 28 that is positioned in an active zone of in-cabin vehicle zones 32-36. [0067] As another example, the processing circuitry 12 may focus the sound in a localized fashion within one of the in-vehicle zones 30-36, or towards any particular (e.g., predetermined) direction. As another example, the processing circuitry 12 may send multiple sound beams in different directions within the cabin of the vehicle 10. In some instances, in which the vehicle 10 is equipped with parametric speakers or with multiple loudspeakers, the processing circuitry 12 may implement one or more of the above-described techniques to render localized playback of auditory responses to the spoken command within the respective one of the in-cabin vehicle zones 30-36, while leaving the rest of the cabin of the vehicle 10 uninterrupted. [0068] In some examples, the processing circuitry 12 may remove background audio data that originated from a phone call (e.g., a passenger speaking on a cellular telephone) that occurs in any of the in-cabin vehicle zones 30-36 that is not, at present, the selected in-cabin vehicle zone. In this way, the processing circuitry 12 may implement the background audio data-removal aspects of this disclosure to process voice commands received from a selected zone of the in-cabin vehicle zones 30-36, without substantive interference or audio garbling caused by a passenger participating in a phone call in another one of the in-cabin vehicle zones 30-36. In some examples, the processing circuitry 12 may remove background audio data that corresponds with multiple phone calls occurring in two or more of the in-cabin vehicle zones 30-36, outside of the selected in-cabin vehicle zone of the in-cabin vehicle zones 30-36.).

Regarding Claims 2 and 15, Mohammad et al. teach: The method of claim 1, wherein the microphone array is disposed in a central region with respect to a plurality of seats based on positions of the plurality of seats inside of the vehicle (See rejection of claim 1 and [0042] The zone microphones 28 of the vehicle 10 may represent a microphone array, with at least one microphone positioned in each in-cabin vehicle zone of a cabin of the vehicle 10, where each in-cabin vehicle zone represents an area that typically seats or otherwise accommodates a single occupant. [0054] In the example of FIG. 2A, the vehicle 10 is divided into four in-cabin vehicle zones 32-36. Individually, the four in-cabin vehicle zones 30-36 include a driver zone 30, a front passenger zone 32, a back-right zone 34, and a back-left zone 36. [0065] FIG. 2E illustrates an example of the vehicle 10, in which the processing circuitry 12 may process voice commands from multiple in-cabin vehicle zones simultaneously.).

Regarding Claims 3 and 16, Mohammad et al. teach:  The method of claim 2, wherein the microphone array is disposed inside of the vehicle (See rejection of claim 1 and Fig. 2A-2E).

Regarding Claims 4 and 17, Mohammad et al. teach:  The method of claim 2, wherein the specific direction corresponds to an input direction of the received voice signal transmitted from a position of any one of the plurality of seats toward the microphone array (See rejection of claim 1 and Fig. 2A-2E).

Regarding Claims 5 and 18, Mohammad et al. teach:  The method of claim 2, wherein the microphone array is beamformed to respective positions of the plurality of seats(See rejection of claim 1 and Fig. 2A-2E).

Regarding Claims 6 and 19, Mohammad et al. teach: The method of claim 2, wherein the microphone array comprises: a first sub microphone array comprising first (28A) and second (28B) microphones (Fig.2A-2E zone microphones 28A-D)beamformed to a first region (zone 30 driver and zone 32 front passenger )mapped to at least one seat (driver) located at a first region of the vehicle, and a second sub microphone array comprising third (28C) and fourth (28D) microphones beamformed to a second region (zone 34 back right passenger and zone 36 back left passenger) mapped to at least one seat (passenger) located at a second region of the vehicle(See rejection of claim 1, Fig. 2A-2E and [0090] In some examples, the microphone array may be positioned such that the microphone array can detect spoken commands originating from the driver zone 30 as well as spoken commands originating from the front-passenger zone 32. For instance, the microphone array 98 may cover some respective areas of both the driver zone 30 and the front-passenger zone 32, or may be positioned externally to both the driver zone 30 and the front-passenger zone 32, but in a proximity that enables the microphone array 98 to detect spoken commands originating from both the driver zone 30 and the front-passenger zone 32. [0091] In some examples, the microphone array 98 may include microphones that are positioned within audible range of the back-right zone 34, or the back-left zone 36, or both the back-right zone 34 and the back-left zone 36. For instance, in some such implementations, the microphone array 98 may include or otherwise be coupled to one or both of the zone microphone 28C and/or the zone microphone 28D. In some, but not all, examples where the microphone array 98 includes microphones that are within audible range of the back-right zone 34 and/or the back-left zone 36, the microphone array 98 may also include microphones that are in audible range of the driver zone 30 and/or the front-passenger zone 32. In some such examples, the microphone array 98 may be centrally positioned within the cabin of the vehicle 10, such that the microphone array 98 can detect spoken commands from all four in-cabin vehicle zones 30-36.).

Regarding Claim 7, Mohammad et al. teach:  The method of claim 6, wherein the at least one seat located in the first region faces the at least one seat located in the second region (See rejection of claim 1 and Fig.3).

Regarding Claim 11, Mohammad et al. teach: The method of claim 1, wherein the microphone array is beamformed to the plurality of regions based on Super-directive Beamforming (See rejection of claim 1 and [0042] Each of the zone microphones 28 may represent a data-input component or a combination of data-input components configured to capture audio data or a combination of audio data and directional information (such as an EigenMike® microphone). ).

Regarding Claim 12, Mohammad et al. teach: The method of claim 1, further comprising: based on the received voice signal from one region of the plurality of regions, determining that a user boards one region in response to receiving the voice signal from the user; and activating a vehicle cabin system associated with the one region in response to the user boarding (See rejection of claim 1 and [0026] Techniques of this disclosure and systems manufactured and/or configured according to aspects of this disclosure are directed to assigning audio-based control of functional units of a vehicle to a particular in-cabin vehicle zone. For instance, each in-cabin vehicle zone of the vehicle may correspond to a seating area that accommodates, as one example, a single occupant. Each in-cabin vehicle zone may be associated with a single microphone system. That is, a vehicle or a vehicle control system of this disclosure may identify a selected in-cabin vehicle zone, and control one or more functional units using audio input received from the selected in-cabin vehicle zone. For instance, the vehicle control system may control the functional unit(s) using spoken commands received at a microphone system that is positioned within, or otherwise assigned to, the selected in-cabin vehicle zone. [0038] The interface device 22 may represent any type of physical or virtual interface with which a user may interface to control various functionalities of the vehicle 10. The interface device 22 may include physical buttons, knobs, sliders or other physical control implements. Interface device 22 may also include a virtual interface whereby an occupant of vehicle 10 interacts with virtual buttons, knobs, sliders or other virtual interface elements via, as one example, a touch-sensitive screen. Occupant(s) may interface with the interface device 22 to control one or more of a climate within vehicle 10, audio playback by vehicle 10, video playback by the vehicle 10, transmissions (such as cellphone calls) through the vehicle 10, or any other operation capable of being performed by vehicle 10. [0042] The zone microphones 28 of the vehicle 10 may represent a microphone array, with at least one microphone positioned in each in-cabin vehicle zone of a cabin of the vehicle 10, where each in-cabin vehicle zone represents an area that typically seats or otherwise accommodates a single occupant. Each of the zone microphones 28 may represent a data-input component or a combination of data-input components configured to capture audio data or a combination of audio data and directional information (such as an EigenMike® microphone).).
Regarding Claim 13, Mohammad et al. teach:  The method of claim 12, further comprising combining location information of the one region with the received voice signal or the at least one cluster (See rejection of claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammad et al. in view of Kane et al.(US 20190355352 A1).

Regarding Claim 8, Mohammad et al. teach: The method of claim 1, wherein the generated control signal controls at least one component provided in a vehicle cabin system (See rejection of claim 1 and [0038] The interface device 22 may represent any type of physical or virtual interface with which a user may interface to control various functionalities of the vehicle 10. The interface device 22 may include physical buttons, knobs, sliders or other physical control implements. Interface device 22 may also include a virtual interface whereby an occupant of vehicle 10 interacts with virtual buttons, knobs, sliders or other virtual interface elements via, as one example, a touch-sensitive screen. Occupant(s) may interface with the interface device 22 to control one or more of a climate within vehicle 10, audio playback by vehicle 10, video playback by the vehicle 10, transmissions (such as cellphone calls) through the vehicle 10, or any other operation capable of being performed by vehicle 10. [0057] In some examples, the processing circuitry 12 may control the functional unit(s) 26 using spoken commands received from the zone microphones 28 of multiple zones of the in-cabin vehicle zones 30-36.).
Mohammad et al. do not specifically teach: wherein the extracted information comprises user identification information detected from utterance characteristics of a user.
Kane et al. teach: wherein the extracted information comprises user identification information detected from utterance characteristics of a user ([0003] In another aspect, a method is provided for recognizing conversation in a cabin of a vehicle. The method includes detecting a plurality of sounds in the cabin of the vehicle, analyzing the sounds to identify a plurality of utterances expressed in the cabin of the vehicle, grouping the utterances into one or more conversation threads based on content of the utterances and one or more content-agnostic factors, and analyzing the conversation threads to identify a plurality of conversations between a plurality of occupants of the vehicle. The content-agnostic factors include a speaker identity, a speaker location, a listener identity, a listener location, and an utterance time. [0027] In some examples, the speech recognition unit 230 compares the voiceprints 252, faceprints 254, and/or device identifiers 256 with profile data 258 including one or more familiar voiceprints 252, faceprints 254, and/or device identifiers 256 to find a potential match that would allow one or more users 206 in the environment 202 to be uniquely identified. The profile manager unit 260 enables the conversation recognition system 200 to recognize or identify a user 206 and/or one or more links or relations between the user 206 and one or more other users 206, vehicles 100, and/or devices (e.g., user device 226) in a later encounter with increased speed, efficiency, accuracy, and/or confidence. Example user profile data 258 includes, without limitation, a user identifier, biometric data (e.g., voiceprint 252, faceprint 254), a vehicle identification number (VIN), a device identifier 256, user preference data, calendar data, message data, and/or activity history data. [0044] Additionally or alternatively, profile data 258 may be used to identify at least some users 206 and/or their roles. A user 206 may be identified, for example, based on a user identifier, biometric data (e.g., voiceprint 252, faceprint 254), a device identifier 256 of a user device 226 associated with the user 206, a VIN of a vehicle 100 associated with the user, a user preference of a particular seat within a vehicle 100 (e.g., the driver's seat), and/or a schedule indicative or predictive of the user 206 being in the environment 200 (e.g., travel time). Profile data 258 may provide one or more other contextual clues for grouping one or more utterances 248. For example, a user 206 may have an activity history of talking about work on weekdays, during business hours, and/or with one set of other users 206, and about leisure on nights and weekends with another set of other users 206. [0048] In some examples, the conversation recognition system 200 identifies the occupants 112 and one or more roles associated with the occupants 112. An occupant 112 may be identified, for example, as a speaker 508 of an utterance 248 if the occupant 112 is at or proximate an utterance location 502 or as an intended listener 510 of an utterance 248 if the occupant 112 is in the listening zone 506. [0052] In some examples, the signals 212 are processed to identify a presence of a plurality of users 206 (e.g., occupants 112) in the environment 202, identify one or more users 206 as speakers 508, and associate the utterances 248 with the speakers 508. ).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Mohammad et al. to include the teaching of Kane et al. above in order to identify one or more users as speakers.


Claims 9 and 10, are rejected under 35 U.S.C. 103 as being unpatentable over Mohammad et al. in view of Kane et al. further in view of Premont et al.(US 2019/0073999 A1)

Regarding Claim 9, Mohammad et al. teach: The method of claim 8, wherein generating the control signal further comprises selecting a user model matching the extracted information, wherein the generated control signal controls the vehicle cabin system to provide a specific service (See rejection of claim 1).
Kane et al. teach: the vehicle cabin system to provide a specific service of preference of the user according to the selected user model, and wherein the user model is a learning model based on an artificial neural network ([0034] The language model 330 is configured cluster or group one or more utterances 248 based on one or more linguistic features 332. In some examples, the language model 330 analyzes one or more combinations of utterances 248 and the corresponding linguistic features 332 to identify a comprehensible string of utterances 248 (e.g., conversations 204).  [0035] The utterances 248 may be identified using, for example, the speech recognition unit 230 (shown in FIG. 2) and/or language model 330 (shown in FIG. 3). [0043] In some examples, the conversation recognition system 200 identifies the users 206 and/or roles based on one or more linguistic features 332 and/or predetermined thresholds 334. [0044] Additionally or alternatively, profile data 258 may be used to identify at least some users 206 and/or their roles. A user 206 may be identified, for example, based on a user identifier, biometric data (e.g., voiceprint 252, faceprint 254), a device identifier 256 of a user device 226 associated with the user 206, a VIN of a vehicle 100 associated with the user, a user preference of a particular seat within a vehicle 100 (e.g., the driver's seat), and/or a schedule indicative or predictive of the user 206 being in the environment 200 (e.g., travel time). Profile data 258 may provide one or more other contextual clues for grouping one or more utterances 248. For example, a user 206 may have an activity history of talking about work on weekdays, during business hours, and/or with one set of other users 206, and about leisure on nights and weekends with another set of other users 206. [0054] FIG. 8 shows an example cloud-based environment 700 including a plurality of vehicles 100. The vehicles 100 may include one or more sensor units 210 (shown in FIG. 2) that detect one or more stimuli in a cabin 110 (shown in FIG. 1) of the vehicles 100, and generate one or more signals 212 associated with the stimuli. The vehicles 100 include one or more client-side applications that perform one or more operations at the vehicles 100 while one or more operations are performed remotely. For example, the client-side applications may allow the vehicles 100 to communicate with one or more computing systems (e.g., the “cloud”) that perform one or more back-end operations using one or more counterpart applications (e.g., server-side applications) and/or through one or more server-side services. In some examples, the vehicles 100 transmit the signals 212 to a system server 710 for back-end processing. [0065] Moreover, the examples described herein identify conversations and/or speakers in a dynamic manner for example, the profile manager and/or artificial neural network enable the examples described herein to evolve based on information or insight gained over time, resulting in increased speed and accuracy.).
Mohammad et al. in view of Kane et al. do not specifically teach: wherein generating the control signal further comprises selecting a user model matching the extracted information, wherein the generated control signal controls the vehicle cabin system to provide a specific service in an order of preference of the user according to the selected user model, and wherein the user model is a learning model based on an artificial neural network configured to output a user preference for a plurality of services provided through the vehicle cabin system based on an input of the user identification information.

Premont et al. teach: wherein generating the control signal further comprises selecting a user model matching the extracted information, wherein the generated control signal controls the vehicle cabin system to provide a specific service in an order of preference of the user according to the selected user model, and wherein the user model is a learning model based on an artificial neural network configured to output a user preference for a plurality of services provided through the vehicle cabin system based on an input of the user identification information ([0042] According to some embodiments, system 200 may perform one or more actions as a result of subsequent speech recognition by ASR engine 250. For example, speech commands provided by a user after detection of a wake-up word may cause the system to take one or more actions in response to recognition of the speech commands. Such actions may include sending a signal to an external device to instruct the device to perform an action and/or may include sending a signal to a processing module of the system 200 to instruct the module to perform an action. [0044] According to some embodiments, one or more actions taken in response to recognition of speech commands subsequent to detection of a wake-up word in an acoustic zone may be based upon an identification of a user who uttered the wake-up word. ASR engine 250 (or another component of unit 201) may perform biometrics of a voice that uttered the detected wake-up word to identify the speaker. The response of the system to subsequent voice commands may then be determined based on knowledge of the user's name, preferences, etc. [0065] Also as described above, a wake-up word recognition system may be configured to perform voice biometrics in order to identify the utterer of a wake-up word and to tailor subsequent responses to voice commands to that user. As a non-limiting example, four passengers may be sitting in vehicle 600 and the driver in acoustic zone 4 may utter a wake-up word “Hello Tetra.” In response, the system may identify both that the utterance of the wake-up word was produced in acoustic zone 4 and may further identify the speaker by matching the speaker's voice to known biometric information about that user's voice characteristics. In some cases, the system may respond with an audible sound and/or synthesized speech to indicate that the wake-up word was recognized, which may also be tailored to the user. [0066] The driver may then provide speech commands, which again may have a response tailored to the identification of the user. For example, the driver may say “Play my driving playlist,” which initiates playback through the vehicle stereo system of a previously stored music playlist associated with the identified user. [0075] Techniques utilized herein may be utilized with any type of automatic speech recognition techniques such as, but not limited to, speaker independent or speaker dependent models, deep neural networks, hidden Markov models (HMMs), or combinations thereof.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Mohammad et al. in view of Kane et al. to include the teaching of Premont et al. above in order to provide system response  to voice commands based on determining  knowledge of the user's name, preferences.

Regarding Claim 10:  The method of claim 9, wherein the user model corresponds to a learning model in which weights are adjusted such that a higher preference is proportionally given to a service with a high use frequency(See rejection of claim 9 and specifically Kane et al. teaching : [0044] Additionally or alternatively, profile data 258 may be used to identify at least some users 206 and/or their roles. A user 206 may be identified, for example, based on a user identifier, biometric data (e.g., voiceprint 252, faceprint 254), a device identifier 256 of a user device 226 associated with the user 206, a VIN of a vehicle 100 associated with the user, a user preference of a particular seat within a vehicle 100 (e.g., the driver's seat), and/or a schedule indicative or predictive of the user 206 being in the environment 200 (e.g., travel time). Profile data 258 may provide one or more other contextual clues for grouping one or more utterances 248. For example, a user 206 may have an activity history of talking about work on weekdays, during business hours, and/or with one set of other users 206, and about leisure on nights and weekends with another set of other users 206. [0054] FIG. 8 shows an example cloud-based environment 700 including a plurality of vehicles 100. The vehicles 100 may include one or more sensor units 210 (shown in FIG. 2) that detect one or more stimuli in a cabin 110 (shown in FIG. 1) of the vehicles 100, and generate one or more signals 212 associated with the stimuli. The vehicles 100 include one or more client-side applications that perform one or more operations at the vehicles 100 while one or more operations are performed remotely. For example, the client-side applications may allow the vehicles 100 to communicate with one or more computing systems (e.g., the “cloud”) that perform one or more back-end operations using one or more counterpart applications (e.g., server-side applications) and/or through one or more server-side services. In some examples, the vehicles 100 transmit the signals 212 to a system server 710 for back-end processing. [0065] Moreover, the examples described herein identify conversations and/or speakers in a dynamic manner for example, the profile manager and/or artificial neural network enable the examples described herein to evolve based on information or insight gained over time, resulting in increased speed and accuracy.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Tzirkel-Hancock et al.(US 2019/0037363 A1) teach: An acoustic zoning system for a vehicle includes one or more speakers mounted in the vehicle, and a zoning control module that establishing one or more smartphone usage zones in the vehicle. The zoning control module includes a smartphone detection module operable to detect an audible interaction with a smartphone of at least one of a plurality of occupants of the vehicle, and a speaker control module operable to control at least one of the one or more speakers to substantially acoustically isolate the one of the plurality of occupants from another of the plurality of occupants of the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656